ACCEPTED
                                                                                                                           1-15-00760-CV
                                                                                                               FIRST COURT OF APPEALS
                                                                                                                       HOUSTON, TEXAS
                                                                                                                     9/9/2015 10:18:06 AM
                                                                                                                    CHRISTOPHER PRINE
                                                                                                                                   CLERK


                                                                                                  John A. Koepke
                                                                                                  (214) 953-6005 (Direct Dial)
                                                                                                  (214)
                                                                                                   FILED661-6660
                                                                                                           IN (Direct Fax)
                                                                                                  jkoepke@jw.com
                                                                                            1st COURT    OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                            9/9/2015 10:18:06 AM
                                                 September 9, 2015
                                                                                            CHRISTOPHER A. PRINE
                                                                                                    Clerk



VIA E-FILE

Court of Appeals
First District
301 Fannin Street
Houston, Texas 77002-2066

        Re:      Court of Appeals Number: 01-15-00760-CV
                 Cause No. 2014-45802; Carolyn P. Austin, v. Coface Seguro De Credito Mexico,
                 S.A. De C.V., as Attorney by Endorsement for Banco Monex, S.A., Institution De
                 Banco Multiple, Monex Grupo Financiero; in the 270th Judicial District Court of
                 Harris County, Texas.

Dear Clerk:

       The purpose of this letter is to pay an outstanding court filing fee of $205.00 to prosecute
the appeal per Tex. R. App. P. 5.

                                                        Sincerely,

                                                        John A. Koepke

                                                        John A. Koepke

JAK:cjr




14648773v.1




      901 Main Street, Suite 6000   •   Dallas, Texas 75202   •   (214) 953-6000   •   fax (214) 953-5822